MORROW, Presiding Judge.
Murder is tlie offense; penalty assessed at confinement in the penitentiary for life.
Appellants were jointly indicted for the murder of Thomas Reis. No attack upon the procedure is made, and none has- been perceived. The indictment appears regular. The facts heard in the trial court are not brought up for review. There are no complaints of the rulings of the court brought forward by bills of exception. Nothing is presented in the motion for new trial -which requires discussion. The judgment and sentence are regular; each of the appellants being 'condemned to confinement in the state penitentiary for a period of not less than two years nor more than his natural life.
The judgment is affirmed.